Opinion filed September 30, 2016




                                                In The


            Eleventh Court of Appeals
                                           ___________

                                      No. 11-16-00094-CV
                                         ___________

IN THE INTEREST OF I.G., I.G., T.R., AND F.R. JR., CHILDREN


                         On Appeal from the 326th District Court
                                   Taylor County, Texas
                             Trial Court Cause No. 7890-CX


                           MEMORANDUM O PI NI O N
        This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the fathers of two sets of twin boys: I.G., I.G., T.R., and
F.R. Jr. The children’s mother and T.R. and F.R. Jr.’s father timely filed a joint notice
of appeal.1 In three issues on appeal, Appellants challenge the legal and factual
sufficiency of the evidence to support termination. We affirm.



        1
          The father of I.G. and I.G. did not appeal. Therefore, for ease of reference, we will refer to the
father of T.R. and F.R. Jr. as “the father” in this appeal.
                        Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2016). To determine if
the evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient, we give due deference to the finding and determine whether, on
the entire record, a factfinder could reasonably form a firm belief or conviction about
the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex.
2002). To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has            committed     one of the acts         listed   in
Section 161.001(b)(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001(b).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
                                           2
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      After a bench trial, the trial court found that Appellants had committed two of
the acts listed in Section 161.001(b)(1)—those found in subsections (D) and (E).
Specifically, the trial court found that Appellants had knowingly placed or
knowingly allowed the children to remain in conditions or surroundings that
endangered the children’s physical or emotional well-being and that Appellants had
engaged in conduct or knowingly placed the children with persons who engaged in
conduct that endangered the children’s physical or emotional well-being. The trial
court also found, pursuant to Section 161.001(b)(2), that termination of Appellants’
parental rights would be in the best interest of the children.
                                       Analysis
      The record shows that the Department of Family and Protective Services had
been involved with Appellants and offered services to them prior to the intake
involved in this case. At the time this case was initiated, the children were between
the ages of eight months and twenty-one months old. The intake allegations related
to Appellants’ use of drugs, their neglectful supervision of the children, the
deplorable conditions of their home, and the lack of food in the home, which
allegedly resulted in the children eating feces.
      At the time of removal, the mother tested positive for cocaine; the father tested
positive for cocaine, methamphetamine, amphetamine, and marihuana; and all four
children tested positive for methamphetamine. The drug tests conducted on the
children revealed “excessive or high” levels of methamphetamine. The children
were “very delayed” developmentally, particularly F.R. Jr. whose drug test results
revealed a higher level of methamphetamine than the other three children. In
addition to using drugs in the presence of the children, Appellants left all four
children in the care of a grandmother who was legally blind, had diabetic issues, and
                                           3
could barely walk. Appellants also failed to give the children the attention they
needed and failed to provide for the medical needs of the children. One of the
children had a flat or misshaped head and was supposed to receive a helmet to fix
the problem. However, Appellants failed to show up for doctor appointments, and
by the time that they did, it was too late for a helmet to benefit the child.
      A conservatorship caseworker with the Department testified that Appellants
had completed a substantial amount of the required services, had not tested positive
for drugs after they began their services, and had regularly attended visitation with
the children. The caseworker was concerned that, despite all of these things,
Appellants were still not able to appropriately supervise all four children or to use
the skills that they had been taught. The father had an extensive criminal history
that included the possession of drugs, a gun violation, theft, and domestic violence.
      Additionally, the conditions of the home remained a concern throughout the
case; the caseworker described a cycle in which Appellants would clean the home
when a caseworker pointed out concerns with the conditions of the home but would
then permit the conditions of the home to again deteriorate until a caseworker again
pointed out concerns. The caseworker testified that, when she visited Appellants’
home two months prior to the final hearing, she observed feces on the floor; trash
throughout the home; trash, leftover food, and clothes covering the floor of the room
that was to be the children’s bedroom; insulation coming out of the ceiling; litter
boxes throughout the kitchen; dirty dishes; and “a stove open and . . . open flame on
the oven,” “[l]ike the burners were on” to help heat the home.
      The Department’s goal for the children was for the children to remain with
their foster parents, who wanted to adopt all four of the children. The children had
been placed with the same foster family for over a year and were doing well in that
placement. The foster parents were tending to and obtaining services for the
children’s special needs, a task that Appellants failed to do. The foster parents
                                           4
provided a safe, stable home for the children, and the children had bonded with the
foster parents and the foster parents’ two young biological children.
      In their first and second issues, Appellants challenge the trial court’s findings
under subsections (D) and (E). Under subsection (D), we examine evidence related
to the environment of the children to determine if the environment was the source of
endangerment to the children’s physical or emotional well-being. In re D.T., 34
S.W.3d 625, 632 (Tex. App.—Fort Worth 2000, pet. denied). Under subsection (E),
the relevant inquiry is whether evidence exists that the endangerment of the
children’s well-being was the direct result of the parent’s conduct, including acts,
omissions, or failures to act. In re D.O., 338 S.W.3d 29, 33 (Tex. App.—Eastland
2011, no pet.). Additionally, termination under subsection (E) must be based on
more than a single act or omission; a voluntary, deliberate, and conscious course of
conduct by the parent is required. In re D.T., 34 S.W.3d at 634; In re K.M.M., 993
S.W.2d 225, 228 (Tex. App.—Eastland 1999, no pet.). The offending conduct does
not need to be directed at the child, nor does the child actually have to suffer an
injury. In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Drug use may constitute
evidence of endangerment. Id.
      The record contains clear and convincing evidence that Appellants had
knowingly placed or knowingly allowed the children to remain in conditions or
surroundings that endangered the children’s physical or emotional well-being and
that Appellants had engaged in conduct or knowingly placed the children with
persons who engaged in conduct that endangered the children’s physical or
emotional well-being—as found by the trial court pursuant to subsections (D) and
(E) of Section 161.001(b)(1). The evidence was undisputed regarding the conditions
of the home, Appellants’ drug use in the presence of the children, the children testing
positive for methamphetamine, and Appellants’ failure to tend to the needs of the
children. Consequently, we hold that the evidence is legally and factually sufficient
                                          5
to support the trial court’s findings under Section 161.001(b)(1)(D) and (E). We
overrule Appellants’ first and second issues.
      In their third issue, Appellants challenge the finding that termination of their
parental rights would be in the best interest of the children. We hold that, based on
clear and convincing evidence presented at trial and the Holley factors, the trial court
could reasonably have formed a firm belief or conviction that termination of
Appellants’ parental rights would be in the best interest of the children. See Holley,
544 S.W.2d at 371–72. Upon considering the record as it relates to the desires of the
children, as shown through the emotional and physical needs of the children now
and in the future; the emotional and physical danger to the children now and in the
future; the parental abilities of Appellants and the foster parents; the plans for the
children by the Department; the continuing concern about the conditions of
Appellants’ home; the stability of the children’s placement; Appellants’ drug use in
the presence of the children; the father’s criminal history; and the acts and omissions
indicating that the parent-child relationship was not a proper one, we hold that the
evidence is sufficient to support the findings that termination of Appellants’ parental
rights is in the best interest of the children. See id. Appellants’ third issue on appeal
is overruled.
                                   This Court’s Ruling
      We affirm the trial court’s order of termination.




                                                      JOHN M. BAILEY
                                                      JUSTICE
September 30, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                            6